Citation Nr: 1815930	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).

In a May 2016 letter, the Veteran withdrew his request for a Board hearing.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claim on appeal.  See 38 C.F.R. § 19.9.

Here, the Veteran contends that during his service in the U.S. Navy, he worked around aircrafts.  Specifically, the Veteran stated that he worked on the flight line and on the flight deck abroad the aircraft carriers USS Ranger (CVA 61) and USS Enterprise (CVN 65).  Additionally, he stated that he worked in the "D" level maintenance shop aboard those carriers, during which he was exposed to 400 hertz cooling fans.  As a result of this noise exposure during service, the Veteran contends he now suffers from bilateral hearing loss and tinnitus.  See March 2015 Statement in Support of the Claim. 

In a January 2015 VA audiological examination report, the VA examiner opined that although the Veteran has bilateral hearing loss for VA purposes, the Veteran's bilateral hearing loss was less likely than not related to his military service.  The VA examiner also opined that the Veteran's tinnitus was less likely than not related to his military service.  The rationale provided for these opinions was that there were no indications of hearing loss or tinnitus in the Veteran's service treatment records.  The VA examiner noted that the Veteran served in the U.S. Navy as an aviation fire control technician, working on aircraft radars.  The VA examiner also noted that the Veteran reported noise exposure from jet engines and 400 hertz fans.  

Unfortunately, the Board finds that the January 2015 VA examiner's opinions are inadequate, as the conclusions rendered by the examiner were essentially based on an absence of hearing loss and tinnitus documented in the Veteran's service treatment records.  Crucially, the lack of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ( the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection).  Moreover, VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

Furthermore, the VA examiner did not discuss the Veteran's lay statements regarding his claimed noise exposure.  Simply noting the Veteran's contentions, without actual discussion of the Veteran's lay contentions is insufficient.  Thus, it is unclear whether the Veteran's lay contentions were taken into account when formulating the opinions rendered.  

Thus, given the inadequacies of the January 2015 audiological examination report and opinion, the Board finds the evidence of record is insufficient to determine whether service connection is warranted for bilateral hearing loss and for tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).  Therefore, remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to obtain from an appropriate VA audiologist an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss and tinnitus, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the audiologist designated to provide the addendum opinion, one should be arranged.  The claims file must be made available to the examiner for review in connection with the examination.  After performing any required tests, if necessary, and reviewing the entire record, the examiner should provide an opinion responding to the following questions:

a)  Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss is related to his active service?

b) Whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's claimed tinnitus is related to his active service?

In offering this opinion, the examiner MUST ACKNOWLEDGE AND DISCUSS THE VETERAN'S LAY REPORTS OF HIS IN-SERVICE NOISE EXPOSURE.  Specifically, the examiner must consider the Veteran's March 2015 Statement in Support of Claim.  S/HE should outline that history in the report.  
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

The examiner is further specifically instructed not to rely exclusively on the lack of contemporaneous, in-service documentation or treatment of hearing loss and tinnitus.  The absence of evidence of bilateral hearing loss and tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

2.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




